 

PRR ed

FILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case a

SEP 30 2019

 

 

 

 

 

UNITED STATES DISTRICT COURT
CLERK US DISTaiel mare
SOUTHERN DISTRICT OF CALIFORNIA | SOUTHERN “rie CALIFORNIA

ee ee anes OUT
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CAS =
V (For Offenses Committed On or After November 1, 1987)

EZEQUIEL GUERRERO-NIETO (1)
Case Number: 3:19-CR-02413-JM

Benjamin P. Davis host
Defendant’s Attorney }

USM Number 25618298

oO -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information

L) was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1326(A),(B) - Removed Alien Found In The United States (Felony) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

L] Counifs) is dismissed on the motion of the United States.

 

x] Assessment: $100.00, waived.

[] JVTA Assessment*: $

j

 

a “Justice-for Victims-of Trafficking Act-of 2015, Pub- L-No-114=22- — —
No fine LI Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 20, 2019

Date of Imposition of Sentence

   

 

 

fTEFRREY T. MILLER
ITED STATES DISTRICT JUDGE

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: EZEQUIEL GUERRERO-NIETO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02413-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to Count |

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

LC! The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC] at . A.M, on

 

 

1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
C1 as notified by the United States Marshal.
CL) as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

Defendant delivered off “> mo, ~ , ~ , to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02413-JM
